DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragay et al, US Patent Application Publication 2008/0012499 (as cited by Applicant).

Regarding claim1, Ragay teaches a device for treating a silicon substrate within the context of the production of a photovoltaic element, wherein the device is configured to carry out a stabilisation treatment step (figure 1A)

Ragay fails to teach the treatment step includes introducing hydrogen into the silicon substrate from a hydrogen-containing dielectric layer applied onto the silicon substrate, wherein the hydrogen is introduced at temperatures of the substrate above 650°C and subsequent cooling the substrate to 450°C is carried out with a ramp at a cooling 10 rate of at least 10K/s, preferably at least 20K/s, more preferably at least 30K/s, yet more preferably at least 60K/s, while the substrate is at a temperature above 550°C during the cooling of the substrate; and generating excess minority charge carriers in the silicon substrate while the silicon substrate is at a temperature between  230°C and 450°C, wherein the excess 15 minority charge carriers are generated by illumination with an illumination intensity greater than 1 kW/m2 with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 2, Ragay teaches the device is in the form of a continuous furnace having a plurality of zones 14, 16, 18  that are adjustable to different temperatures, the device comprising an illumination device 20, wherein the temperatures of the zones are to be controlled and the device, including the illumination device, is configured to cause a silicon substrate 12 [003] passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in a maximum heating zone [0069], to then be cooled in a cooling zone (quench zone 18) [0069], then in a temperature maintenance zone and, at the same time or subsequently, the silicon substrate is to be illuminated (with IR lamps in zone 20, which [0066] states that the IR lamp may be used in stop quench zone. See Figure 1)

Ragay fails to teach the substrate is cooled to a temperature below 25 450°C at a cooling rate of at least 10 K/s, while the silicon substrate is at a temperature above 550°C during the cooling of the silicon substrate, and to then be maintained at a temperature of between 230°C and 450°C and  the silicon substrate is to be illuminated at a temperature of at least 230°C with 30 an illumination intensity greater than 1 kW/m? with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 3, Ragay fails to teach the temperature maintenance zone is configured to cause the silicon substrate to be maintained at a temperature of between 230°C and 450°C for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claims 4 and 5, Ragay teaches a cooling device  (air plenums 27) for actively cooling the silicon substrate within the cooling zone and the cooling device comprises a device for blowing cooling gas into the cooling zone [0067].

Regarding claim 6, Ragay teaches a device comprising: a plurality of zones 14, 16, 18 that are adjustable to different temperatures, wherein the device is in a form of a continuous furnace; and an illumination device 20,  wherein the temperatures of the zones are to be controlled and the device, including the illumination device, is configured to cause a silicon substrate 12 [003] passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in a maximum heating zone [0069], to then be in a cooling zone (quench zone 18) at a cooling rate [0069],then in a temperature maintenance zone (stop quench zone 20) and, at the same time or subsequently, the silicon substrate is to be illuminated (with IR lamps in zone 20, which [0066] states that the IR lamp may be used in stop quench zone. See Figure 1) 

Ragay fails to teach the substrate is cooled to a temperature below 450°C in a cooling zone at a cooling rate of at least 10 K/s while the silicon substrate is at a temperature above 550°C during the cooling of the silicon substrate, and then be maintained at a temperature of between 230°C and 450°C in the temperature maintenance zone, and  the silicon substrate is to be illuminated at a temperature of at least 90°C with an illumination intensity greater than 0.3 kW/m2 with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 7, Ragay fails to teach the temperature maintenance zone is configured to cause the silicon substrate to be maintained at a temperature of between 230°C and 450°C for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claims 8 and 9, Ragay teaches a cooling device (air plenums 27) for actively cooling the silicon substrate within the cooling zone and the cooling device comprises a device for blowing cooling gas into the cooling zone [0067].

Response to Arguments

Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the furnace of Ragay does not inherently possess the functionality defined by the limitations and the use of MPEP, sections 2114 and 2115, it is noted that the sections of MPEP 2114 and 2115 that have been used in rejection of these claims are in reference of “Manner of Operating the Device Does Not Differentiate Apparatus Claims From the Prior Art” and “Material or Article Worked Upon Does Not Limit Apparatus Claims”. These sections of the MPEP state that the “Apparatus claims cover what the device is not what the device does” (2114) and “inclusion or the material or article worked upon by a structure being claims does not impart patentability of the claim” (2115). In the instance of the limitations presented in these claims, this means that any limitation that is directed towards how the device operates (such as limitations of the treatment steps) or the article worked upon (such as a silicon substrate) would not have any weight in terms of patentability of the apparatus since they are patentable apparatus structure.

Further, while Applicant has argued that the reference of Ragay does not teach the stabilisation treatment that Applicant has claimed, as stated before, since the claims are directed towards an apparatus, and not a method using the apparatus, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber.

Therefore, the 35 USC 103 rejection using the cited prior art of Ragay is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899